Citation Nr: 0814538	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  04-42 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder condition.

2.  Entitlement to service connection for left knee 
condition.

3.  Entitlement to service connection for a right knee 
condition.

4.  Entitlement to service connection for bilateral hearing 
loss.

5. Entitlement to service connection for a prostate 
condition.


REPRESENTATION

Veteran represented by:  Disabled American Veterans




ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from December 1948 to December 
1949, from May 1950 to May 1953 and from June 1953 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The issues of entitlement to service connection for a 
bilateral shoulder condition, service connection for left and 
right knee conditions and service connection for bilateral 
hearing loss are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A prostate condition was not shown during service, and there 
is no medical evidence relating a prostate condition to 
service.  


CONCLUSION OF LAW

A prostate condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A December 2003 letter informed the veteran of the 
information and evidence necessary to substantiate the claims 
for service connection for right and left knee disabilities.  
In a January 2004 letter, the RO provided the veteran with 
notice of the information and evidence required to 
substantiate the claims of entitlement to service connection 
for a prostate condition and bilateral hearing loss.  A 
September 2004 letter provided VCAA notice regarding the 
veteran's claim for service connection for a bilateral 
shoulder condition.  The December 2003, January 2004 and 
September 2004 letters advised the veteran of VA's duty to 
assist with the development of his claims and informed him 
what evidence VA would be responsible for obtaining and what 
evidence VA would assist the veteran in obtaining.  Each of 
these letters also advised the veteran to submit any 
pertinent information in his possession regarding these 
claims.  These notices were provided prior to the initial 
unfavorable rating decisions, in compliance with the timing 
requirements set forth in Pelegrini.

A March 2007 letter advised the veteran of the evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefits sought.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Regarding the duty to assist, the RO made reasonable efforts 
to assist the veteran with the development of his claim for 
service connection for a prostate condition.  The evidence 
that has been obtained and associated with the claims file 
includes service medical records and post-service VA and 
private medical records.  The veteran had not identified any 
outstanding evidence that is relevant to this claim. 

The Board notes that the RO did not obtain a medical opinion 
for the claim of entitlement to service connection for a 
prostate condition.  However, in this case, such an opinion 
is not necessary to decide the claim.  In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court held, that in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  In this case, a VA examination is not required, as 
there is no indication that a prostate condition manifested 
during service or may otherwise be associated with service.   




II.  Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131. That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran had periods of active duty service from December 
1948 to December 1949, from May 1950 to May 1953 and from 
June 1953 to June 1969.  There are no findings or complaints 
of a prostate condition in the service medical records.  The 
report of the April 1969 retirement examination indicates 
that the veteran denied a history of urinary difficulties.  
The examination report noted a normal digital examination of 
the anus and rectum. 

Evidence of post-service treatment for a prostate condition 
is shown from 1988 to the present.  The earliest post-service 
evidence of a diagnosis of a prostate condition is contained 
in medical records from Austin Regional Clinic, dated in 
March 1998, which demonstrate treatment for prostatitis.  A 
report of a January 2004 VA genitourinary examination 
reflects that the veteran reported that he was diagnosed with 
moderate prostate enlargement in the 1980's.  Post-service 
private medical records dated in reflect that the veteran was 
diagnosed with a ureterocele and underwent photovaporization 
of the prostate in 2005.  VA outpatient medical records dated 
in 2007 reflect a diagnosis of  benign prostate hypertrophy.  

While the post-service medical records document current 
treatment for a prostate condition, none of these medical 
records indicate that a prostate condition manifested during 
service or provide any medical opinions relating a current 
prostate condition to service.  As noted above, a grant of 
service connection requires medical evidence of a nexus, or 
link, between the current disability and an in-service 
disease or injury.  Hickson, supra.  

Given the foregoing, the Board concludes that service 
connection for a prostate condition is not warranted.  The 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as there is not an approximate 
balance of positive and negative evidence of record, 
reasonable doubt could not be resolved in the veteran's 
favor.  Rather, as the preponderance of the evidence is 
against the veteran's claim for service connection for a 
prostate condition, the claim must be denied.


ORDER

Service connection for a prostate condition is denied.




REMAND

Additional development is necessary with respect to the 
veteran's claims of entitlement to service connection for a 
bilateral shoulder condition, left and right knee conditions 
and bilateral hearing loss.

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  Under 38 C.F.R. 
§ 3.159(c)(4)(2007), VA is to afford a claimant a medical 
examination or obtain a medical opinion if VA determines it 
is necessary to decide a claim.  A medical examination or 
medical opinion is deemed necessary if the following criteria 
are met: (1) The record does not include sufficient competent 
medical evidence to decide the claim; (2) The record includes 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(3) The record establishes that the claimant suffered an 
event, injury or disease in service, or has a disease or 
symptoms of a disease listed in 38 C.F.R. §§ 3.309, 3.313, 
3.316 or 3.317 which manifested during an applicable 
presumptive period; and (4) The record indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury or disease or another service-
connected disability.  See McLendon, supra.   

The veteran has not been afforded VA examinations for the 
claims of entitlement to service connection for left and 
right knee conditions and entitlement to service connection 
for a bilateral shoulder disability.  

The report of the April 1969 retirement examination indicates 
that the veteran complained of right knee pain.  The 
examination report also shows that the veteran checked 
"yes" to the question of whether he ever had painful or 
swollen joints.  A  physician's summary noted "painful 
joints right knee" and leg cramps.  The veteran has not been 
afforded a VA examination of the knees.  Given the complaints 
that were noted at separation, a VA examination is necessary 
to decide the claims for service connection for left and 
right knee conditions.    
 
Regarding the claim for service connection or a bilateral 
shoulder disability, the veteran has alleged in several 
written statements that he has bilateral shoulder 
disabilities as a result of heavy lifting he performed in his 
service occupation as a combat engineer.  The veteran also 
asserted in several written statements that a bilateral 
shoulder condition may be related to his service-connected 
back condition.  The veteran has also submitted opinions from 
two physical therapists who treated him for a shoulder 
disability.  Both of these opinions indicated that the 
veteran's current shoulder condition, diagnosed as left and 
right rotator cuff tears, is related to repetitive motion of 
heavy lifting during service.  Because there is medical 
evidence indicating that a bilateral shoulder disability may 
be associated with service, a VA examination is necessary.   

Service medical records show that the veteran was seen in 
service with complaints of back pain that occurred after 
lifting.  A July 1955 entry shows that the veteran reported 
straining his back while lifting bridge bulk.   Numerous 
other complaints of back pain were noted during service.  
Given the medical evidence submitted by the veteran, as well 
as the complaints that were noted during service, the veteran 
should be afforded a VA examination of the shoulders so that 
it may be determined whether a current shoulder disability is 
related to his service-connected low back disability or to 
his duties as a combat engineer.  

Regarding the claim of entitlement to service connection for 
hearing loss, the veteran was afforded a VA audiological 
examination in April 2004.  The veteran had a VA examination 
in April 2004.  The examiner reviewed the claims file.  The 
examiner diagnosed bilateral sensorineural hearing loss in 
both ears.  The examiner diagnosed bilateral sensorineural 
hearing loss and opined that this condition is not related to 
service.  The examiner stated that normal hearing was noted 
throughout the military. The examiner noted that the veteran 
denied "ear problems" and "hearing loss" in the report of 
medical history completed with the retirement physical in 
April 1969.   

The determination of whether a veteran has a current hearing 
loss "disability" is governed by 38 C.F.R. § 3.385 (2007), 
which states that hearing loss will be considered to be a 
disability for VA purposes when the threshold level in any of 
the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  When 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a disability within the meaning of 38 C.F.R. § 
3.385 at that time, he or she may nevertheless establish 
service connection for a current hearing disability by 
submitting evidence that the current disability is causally 
related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 
(1993).  The Court in Hensley explained that the threshold 
for normal hearing is from 0 to 20 decibels and that higher 
threshold levels indicate some degree of hearing loss.

The report of the April 1969 separation examination reflects 
that the veteran had a threshold of 25 Hertz at a frequency 
of 4000 Hertz in the left ear.  On remand, the RO/AMC should 
obtain an addendum from the VA audiologist who performed the 
April 2004 VA examination.  The examiner should be requested 
to specifically address the findings noted in the April 1969 
separation examination.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination of the right and 
left knees and bilateral shoulders.  The 
claims file should be made available to 
the examiner prior to the examination.  
The examiner should indicate in the 
examination report that the claims file 
was reviewed.  Following a thorough 
examination, the examiner should diagnose 
any current disabilities of the right and 
left knees and bilateral shoulders.  The 
examiner is asked to provide an answer to 
the following questions:   

a.  Is a current right knee disability 
more likely than not (50 percent or 
greater likelihood) related to the 
right knee pain and leg cramps noted 
during service?  The examiner should 
provide a detailed rationale for the 
opinion.

b.  Is a current left knee disability 
more likely than not related to 
complaints of joint pain and leg cramps 
during service?  The examiner should 
provide a detailed rationale for the 
opinion.  

c.  If the examiner determines that the 
current right knee disability is 
related to the right knee pain noted 
during service, the examiner should 
provide an opinion as to whether the 
veteran's left knee disability is 
proximately due to or caused by the 
right knee disability.  The examiner 
should provide a detailed rationale for 
the opinion.

d.  Is a current bilateral shoulder 
disability more likely than not related 
to heavy lifting during service? The 
examiner should provide a detailed 
rationale for the opinion. 

e.  Is a current bilateral shoulder 
disability proximately due to or caused 
by the veteran's low back disability?  
The examiner should provide a detailed 
rationale for the opinion.    

2.  Request an addendum from the VA 
audiologist who provided the April 2004 
opinion.  The examiner should specifically 
comment on the audiogram results of the 
April 1969 separation examination, with 
particular attention to the results that 
noted a pure tone threshold of 25 decibels 
at 4000 Hertz in the left ear.  The 
examiner is asked to comment on the 
previous examination report which 
indicated that the veteran had normal 
hearing at the retirement examination.  

3.  If the April 2004 VA examiner is not 
available to provide an addendum to the 
examination, the veteran should be 
scheduled for a new VA examination.  The 
claims file should be made available to 
the examiner prior to the examination, and 
the examiner should indicate in the report 
that the claims file was reviewed.  
Following a thorough examination, the 
examiner should:

		a.  Diagnose any current bilateral hearing loss; 
and

b.  State whether any such hearing loss 
is more likely than not (50 percent or 
greater likelihood) related to noise 
exposure in the veteran's service 
occupation as a combat engineer.  The 
examiner should specifically address 
the report of the April 1969 separation 
examination, which noted a pure tone 
threshold of 25 decibels at 4000 Hertz 
in the left ear.  

4.  Following the completion of the above-
requested actions, the RO should  
readjudicate the claims on appeal based on 
all of the evidence of record.  If the 
disposition of the claims remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond.  The case should then be returned 
to the Board, if in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


